Citation Nr: 1025863	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In January 2010, the case was remanded by the Board to afford the 
Veteran a hearing before a Veterans Law Judge.  The Veteran 
testified before the undersigned Veterans Law Judge at an April 
2010 hearing by videoconference.  A transcript of the hearing is 
of record.  The case has been returned to the Board and is ready 
for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a right leg disorder, a 
right knee disorder and for a low back disorder.  He claims that 
he was shot in the right leg while he served in Vietnam and has 
had right knee and right leg problems since.  He also states that 
he was treated in service for low back complaints and that a 
current low back disorder is related to that treatment.  The 
record does not show treatment in service for a wound to the 
right leg.  The service treatment records do show that the 
Veteran was treated for low back pain on one occasion.  There are 
no records in the file showing any treatment for any disorder 
after service.  

When the Veteran testified before the undersigned in April 2010, 
he stated that he was shot in the leg about 15 days before his 
tour in Vietnam ended.  He reported that he was treated for his 
right leg by a family doctor when he got home on 30 day leave 
after his tour ended.  Complete information as to this private 
treatment was not provided.  When VA is put on notice of the 
existence of private medical records, VA must attempt to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Additionally the Veteran testified that he has been treated by VA 
for right leg and right knee complaints as well as for low back 
complaints.  Because VA is on notice that there are VA records 
that may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and must be obtained and associated with the claims 
file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support of 
his claim.  Specifically, in contacting the 
Veteran, the RO must request that the 
Veteran provide authorization such that the 
RO may attempt to obtain the private 
treatment records from the private 
physician that treated him while he was on 
leave from the military.  Based on the 
Veteran's response, the RO must attempt to 
procure copies of all records from all 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond

2.  Obtain complete records of the 
Veteran's treatment by VA.  All records 
and/or responses received should be 
associated with the claims file.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  

3.  Following completion of the above, take 
any further development deemed necessary.  
Then the claims should be readjudicated.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


